09/21/2021



               IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 21-0462



                                           OP 21-0462
                                                                               FILED
 WESLEY J. BARTELL,
                                                                                SEP 21 2021
                                                                              Bowen Greenwood
                Petitioner,                                                 Clerk of Supreme Court
                                                                               State of Montana


          v.
                                                                        ORDER
 JIM SALMONSEN, Warden,
 Montana State Prison, Deer Lodge,

                Respondent.



          Wesley J. Bartell has filed a Petition for Writ of Habeas Corpus, "[c]hallenging [his]
Unlawful and I11ega1 [Judgment] and Imprisonment . . . ." Bartell explains that is seeking
redress under several U.S. Constitution Amendments—First, Fifth, and Fourteenth—
because of the lack of subject matter jurisdiction, void judgment, judicial bias, void
inforrnation, and lack of actual probable cause. He states that his due process rights have
been violated.       He also rnoves this Court "TO COMPEL ALL CASE FILES,
DISCOVERY, TRANSCRIPTS AND COURT RECORDS PURSUANT TO M.R.APP.P.
8(3) AND FOR THE PURPOSE OF COMPLYING WITH THE REQUIREMENTS SET
FORTH IN M.C.A. § 46-22-201(1),(b)." (Ernphasis in original.) Bartell provides that only
when he receives all the documentation will he be able to comply with § 46-22-201(1)(b),
MCA, which states "why the imprisonment or restraint is unlawful[.]"
       Bartell's imprisonment is not unlawful. This Court secured copies of relevant
documents. In 2018, Bartell entered a guilty plea to felony failure to follow the geographic
restriction applicable to high-risk sexual offenders in the Lake County District Court. On
March 21, 2018, the District Court deferred imposition of a three-year sentence. Bartell
violated conditions of probation about a month later. In 2019, the District Court revoked
the original sentence, imposing a five-year, unsuspended term of commitment to the
Department of Corrections, to run concurrently with another sentence. Bartell did not
appeal.
       Bartell's challenges to his imprisonment are not properly before this Court because
the challenges go to his conviction. By not appealing, Bartell has thus exhausted his
remedy of appeal. Section 46-22-101(2), MCA. The remedy of habeas corpus is not a
substitute for a direct appeal of a conviction and sentence. An appeal is the proper forum
in which to litigate issues arising from a conviction and sentence. State v. Wright, 2001 MT
282, ¶¶ 36-37, 307 Mont. 349, 42 P.3d 753. Bartell is precluded from challenging
jurisdiction, the charging docurnents, or probable cause here. See Montgomery v. State,
2015 MT 151, ¶ 11, 379 Mont. 353, 350 P.3d 77 ("The District Court had subject matter
jurisdiction over the felonies as stated in Mont. Const. art. VII, § 4(1) and § 3-5-302(1)(a),
MCA, and the court granted leave for the prosecution to commence. Section 46-11-101(3),
MCA.").
       Bartell's motion is unwarranted. In an original proceeding, such as his petition for
habeas corpus relief, the court record rule of M. R. App. P. 8(3) does not apply. M. R.
App. P. 8(3) applies to direct appeals, not petitions for extraordinary relief A petition must
set forth the facts, legal questions, and authorities, pursuant to M. R. App. P. 14(5). A
petition for extraordinary relief should not be used to obtain copies of court records,
charging documents, or other pleadings.
       This Court concludes that Bartell is not entitled to habeas corpus relief Section
46-22-101(1), MCA; Lott v. State, 2006 MT 279, ¶ 19, 334 Mont. 270, 150 P.3d 337.
Therefore,
       IT IS ORDERED that Bartell's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
       IT IS FURTHER ORDERED that Bartell's pending rnotion is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Wesley J. Bartell personally.
                        , 5-4-
      DATED this -e-- I. day of Septernber, 2021.

                                                      Liviolige             -4
                                                                            3



                                              2
    . ?-i noi,t.11.,..
          Justices




3